The opinion of the court was delivered, at the circuit session in June, by
Bennett, J.
The principal question raised on this bill of exceptions is, was the money in the custody of the defendant, as inn*' keeper, at the ‘time of its loss ? We are to take it for granted that the jury have found that the plaintiff had intentionally determined his own stay at the defendant’s inn immediately after the money was left with him, and before its loss, not intending again to return ‘to the inn as a guest, and that the delivery of the gold to the defendant was a distinct transaction, disconnected in consideration, !and in fact, from the delivery and keeping of the horse.
*390It is claimed by the plaintiff’s counsel, that the continuing liability of the defendant, as an inn-keeper, for the horse, harness, &c., rendered him liable, as inn-keeper, for the bag of gold, notwithstanding its delivery was a distinct transaction, and the determination of the plaintiff not to return again to the house personally as a guest. We apprehend that no one will question that, under the circumstances of this case, the defendant continued responsible, as an inn-keeper, for the horse. The horse was to be fed, and from this the inn-keeper had his profit; and it is not material, in this action, to inquire whether the inn-keeper continued also liable, as such, for the other property left with him at the same time-; but we apprehend, as to the bag of gold, according to the finding of the jury, the relation of landlord and guest did not exist.
The leaving of the bag of gold in the custody of the defendant, had no connection with the original relation of landlord and guest between the parties; and when the money was lost, the plaintiff had ceased to be personally the guest of the defendant; and, indeed, we are to understand 'from the case, that when the plaintiff handed the gold to the defendant, he had made up his mind to leave the defendant’s inn, not to return again to it, as a guest; and that he did immediately thereafter leave, with the intention not again to return; and in no proper sense could the plaintiff be said to be the personal guest of the defendant, at the time of the loss; and it would be going too far to hold that the leaving of the horse at the inn, under the circumstances of the case, matte the plaintiff constructively a guest in relation to the bag of gold. It is well settled that, if a person leave at an inn, property from which the ihn-keeper can derive no gain from its keeping, that is, dead property, as it is termed, and goes away himself, and it is stolen in Ms absence, he shall have no action against his host, as inn-keeper; for the reason that he was not a guest at the time, See York v. Grindstone, 1 Salkeld 388; Gettey v. Cook, Croke’s James 183; 3 Bacon’s Abridgement, Wilson’s edition, p. 665, Title, Innkeeper; Grinnell v. Cook, 3 Hill 435; McDonald v. Edgerton, 5 Barb. 560. In such a case, all that could be claimed would be to charge Mm as á bailee. It is clear that, if the le.aving of the bag of gold with the defendant had been the beginning of the transaction, the defendant could not be charged for it, as inn-keeper, and *391we do not see that, in principle, the case can differ. The hag of gold was dead property, giving to the defendant no right to make gain from its keep, as inn-keeper; and it had no connection with the cessation or continuance of the original relation of host and guest; and, to say that the leaving of the horse at the inn is to have an effect upon the capacity in which the defendant can be charged for the safe-keeping of the money, is to say what we cannot well understand.
Judgment affirmed.